id uilc cca_2016052416400604 number release date from sent tuesday date pm to cc bcc subject sec_6601 -------- i am following up on an email i sent you on march 21st discussing whether a claim_for_refund made by a withholding_agent on a form_1042 for amounts that it paid to the irs is subject_to the 180-day interest free period in sec_6611 i discussed the issue with acc i and they indicated that such refunds to a withholding_agent do not arise from overpayments resulting from tax deducted and withheld under either chapter_3 or as stated in e this is because in these situations in which the withholding agents are entitled to refunds or credits they have not actually withheld the amounts for which the refund is claimed rather the withholding_agent should only be receiving a refund if it paid the taxes from its own funds withholding is actually applied then a refund_or_credit should be provided only to the beneficial_owner or the taxpayer subject_to_withholding ie a case in which sec_6611 would apply note that this advice does not apply to claims for refund made by certain withholding agents on form_1042 to the extent permitted for chapter_3 or purposes that make claims for collective refund on form_1042 on behalf of their account holders partners owners or beneficiaries for amounts that were actually withheld in a case in which the the above conclusion with respect to a withholding agent’s claim_for_refund is based on sec_1464 which states that when there has been an overpayment_of_tax under chapter_3 any refund_or_credit made under chapter shall be made to the withholding_agent unless the amount of such tax was actually withheld by the withholding_agent sec_1_1464-1 similarly provides that the refund_or_credit of an overpayment actually withheld at the source under chapter_3 shall be made to the taxpayer from whose income the amount of such tax was in fact withheld to the extent that the overpayment was not in fact withheld at the source but was paid_by the withholding_agent the overpayment shall be made to the withholding_agent with respect to chapter_4 sec_1474 generally provides that refunds for amounts deducted and withheld are to be made to the beneficial_owner of the payment to which the tax is attributable and those refunds should be made as if such tax had been deducted and withheld under chapter_3 given this legal background and the fact that overpayments refunded to withholding agents for amounts paid out of their own funds do not actually result from amounts deducted and withheld under chapter_3 or we now conclude that the 180-day period in sec_6611 should not be applied to withholding agents that make refund claims for amounts that they have paid from their own funds rather than by withholding as required under chapter_3 or and instead the 45-day period of sec_6611 should be applied please let me know if you would like to discuss thanks --------------- ---------------------- --------------------------------------- -------------- ------------------------------------- -------------------------------- --------------------
